Citation Nr: 0606532	
Decision Date: 03/07/06    Archive Date: 03/14/06	

DOCKET NO.  02-02 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as the residual of exposure to Agent Orange. 

2.  Entitlement to service connection for gynecomastia, on a 
direct basis, or as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart 


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970, with service in the Republic of Korea from September 
18, 1969 to November 4, 1970.  Pertinent evidence of record 
is to the effect that, while in the Republic of Korea, the 
veteran served with Company A and Headquarters Company of the 
11th Engineer Battalion.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a November 2005 Order of the United States Court 
of Appeals for Veterans Claims.  In that Order, the Court 
vacated a November 2004 decision denying entitlement to 
service connection for prostate cancer and bilateral 
gynecomastia, and, in so doing, remanded the case to the 
Board for further development consistent with a November 2005 
Joint Motion for Remand.  The case is now, once more, before 
the Board for appellate review.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

At the time of the (now vacated) November 2004 Board 
decision, it was noted that, according to the veteran's DD 
Form 214, he had no service in the Republic of Vietnam.  
Further noted was that correspondence from the National 
Personnel Records Center dated in September 2001 was to the 
effect that there was no record of the veteran's exposure to 
herbicides.

The Board acknowledged that there was of record a February 
2002 VHA Directive (No. 2000-027) dated in September 2001 
which concerned Registry Examinations for Veterans Possibly 
Exposed to Agent Orange in Korea.  That Directive indicated 
that the Department of Defense had recently released 
information that the herbicide Agent Orange had been used in 
Korea, and that 21,000 gallons of Agent Orange had been 
sprayed in Korea during the years 1968 and 1969 in the area 
from the Civilian Control Line to the southern boundary of 
the Demilitarized Zone.  Reportedly, only Republic of Korea 
troops were involved in the actual spraying of the herbicide 
Agent Orange in Korea.  However, it was plausible that United 
States service members in the area during spraying operations 
might have been exposed to Agent Orange during this period.  
Noted during the course of the Board's decision was that, in 
e-mail correspondence of late April 2003, another VA official 
had indicated that the veteran's unit was not identified by 
the Department of Defense as one which had potentially been 
exposed to herbicides.  Reportedly, the Department of Defense 
had stated that the size of the potentially treated area was 
a strip 151 miles long and approximately 200 to 350 yards 
wide extending along the southern edge of the Demilitarized 
Zone north of the Civilian Control Line.  Camp Casey (one of 
the camps where the veteran was reportedly stationed) was 
approximately 11 miles south of the Demilitarized Zone, while 
Camp Stanley (another camp in which the veteran was 
reportedly stationed) was south of Camp Casey.  According to 
the VA official, neither camp was near the areas treated with 
Agent Orange.  Further noted was that there was no 
information which would support the veteran's contentions.

Based on the above, the Board concluded that the veteran's 
prostate cancer and gynecomastia, both of which were first 
shown many years following service discharge, were unrelated 
to exposure to Agent Orange in the Republic of Korea.  It is 
that conclusion, apparently, with which the Office of the 
General Counsel finds fault.

Significantly, at the time of the aforementioned Joint Motion 
in November 2005, it was noted that, according to the 
veteran, during the period in which he was stationed in 
Korea, his unit worked in the Demilitarized Zone, including 
from sites that included Camp Casey and Camp Stanley.  
Service personnel records, furthermore, reflected that, while 
in Korea, the veteran was assigned to Company A and 
Headquarters Company of the 11th Engineer Battalion.  
According to the Joint Motion, the aforementioned VHA 
Directive failed to address how near the spraying operations 
one would have to be or how close in time to the spraying 
operations, one's presence in any given area would have to be 
in order for one to fall within a class of people who might 
have been exposed (to Agent Orange).  Moreover, the Board's 
decision had failed to address what competence VA Central 
Office possessed to offer an opinion concerning the veteran's 
claimed exposure to Agent Orange while in Korea, as well as 
how it was that the Board determined that areas in which the 
appellant was stationed were not exposed to Agent Orange.  
Additionally noted was that the Board's decision failed to 
address how it was that the Board determined that the veteran 
was not exposed to Agent Orange, notwithstanding his claim 
that his unit worked inside the area of the Demilitarized 
Zone.  As a remedy for such failure, it was recommended that 
the Board take notice of the provisions of "M-21, paragraph 
7.20" addressing exposure to herbicide agents along the 
Demilitarized Zone, and suggesting that competence to address 
Korea herbicide exposure claims lies with the Center for Unit 
Records Research.

Finally, the Joint Motion took notice of the fact that, 
notwithstanding the Board's conclusions to the contrary, the 
provisions of 38 C.F.R. § 3.309, unlike those of 38 C.F.R. § 
3.307, do not limit the application of presumed service 
connection for a number of diseases, including prostate 
cancer, to veterans with Vietnam service.

In an attempt to remedy the various defects in its November 
2004 decision, the Board has taken under advisement the 
aforementioned findings of the November 2005 Joint Motion.  
In so doing, the Board has examined the various provisions of 
M 21-1, Part VI, Paragraph 7.20, (presumably the provisions 
referred to in the Joint Motion given the failure of the 
Joint Motion to specify the "Part" of M-21).  Significantly, 
and contrary to the assertions of the Joint Motion, the 
provisions of that paragraph specifically state that the 
presumption of service connection under 38 C.F.R. 
§ 3.307(a)(6) and 38 C.F.R. § 3.309(e) applies only to 
veterans who served on active duty within the boundaries of 
the Republic of Vietnam during the Vietnam Era, and not to 
veterans of the Republic of Korea.  See 38 C.F.R. § 3.309(e) 
(stating that the presumption applies "if the requirements 
of 3.307(a)(6) are met).  

The Manual provisions further state that herbicide agents 
were, in fact, used along the other southern boundary of the 
Demilitarized Zone in Korea, and that the Department of 
Defense had identified specific units that were assigned or 
rotated along the areas of the Demilitarized Zone where 
herbicides were used.  Under the circumstances, it was 
indicated that herbicide exposure should be conceded for 
veterans who alleged service along the Demilitarized Zone in 
Korea, and who were assigned to the specified military units.

A review of the veteran's records shows that he was not, in 
fact, assigned to any of the units specified in the Manual 
provisions.  However, the Manual noted that, where a veteran 
alleges service along the Demilitarized Zone, and was 
assigned to a unit other than one listed in the Manual 
provisions, the Center for Unit Records Research (now the 
U.S. Army Joint Services Records Research Center) should be 
contacted for verification of the location of the veteran's 
military unit.

Accordingly, the Board is of the opinion that further 
development in the form of verification of the location of 
the veteran's unit must be undertaken prior to a final 
adjudication of his claims for service connection based on 
exposure to Agent Orange in the Republic of Korea.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish to the U.S. 
Army Joint Services Records Research 
Center (JSRRC) all information necessary 
for verification of the location of the 
veteran's unit or units during his period 
of service in the Republic of Korea.  
Specifically, the RO should furnish to 
the JSRRC the veteran's dates of service 
in the Republic of Korea, and the unit or 
units to which he was assigned.  Any 
additional information felt to be 
necessary for the verification of the 
location of the veteran's unit or units 
in the Republic of Korea should also be 
furnished to the JSRRC.  All information 
obtained, including any and all responses 
from the JSRRC, should be made a part of 
the veteran's claims folder.

2.  If and only if it is determined that 
the veteran's unit or units, and, by 
definition, the veteran, was in fact 
exposed to Agent Orange in the Republic 
of Korea, the veteran should be afforded 
a VA examination by a specialist in the 
field of urology.  The RO is advised that 
the veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran's prostate 
cancer, which was first diagnosed many 
years following his discharge from 
service, as likely as not had its origin 
as the result of exposure to Agent Orange 
in the Republic of Korea.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover 
a notation to the effect that this record 
review took place must be included the 
examination report.

3.  The RO should then review the 
veteran's claims for service connection 
for prostate cancer and gynecomastia.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the last SSOC in 
October 2003.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

